 1    Larry J. Wulkan (021404)
      David C. Onuschak, II (033405)
 2    STINSON LEONARD STREET LLP
      1850 North Central Avenue, Suite 2100
 3    Phoenix, Arizona 85004-4584
      Tel: (602) 212-8505
 4    Fax: (602) 240-6925
      Email: larry.wulkan@stinson.com
 5           david.onuschak@stinson.com

 6    Attorneys for Plaintiff

 7                                   UNITED STATES DISTRICT COURT

 8                                          DISTRICT OF ARIZONA

 9    Brian Allan Wolf #102561                             No. 3:18-cv-08234-PCT-DLR (JZB)
10                                   Plaintiff,            SECOND AMENDED
                                                           COMPLAINT
11    v.
12    Ryan D. Huerta, individually; Brian A.
      Jacobs, individually; Charles E.
13    Trescher, individually,
14                                   Defendants.
15            For his Second Amended Complaint against Defendants, Plaintiff alleges as
16 follows:
17                                       JURISDICTION AND VENUE
18            1.       Plaintiff brings this action, pursuant to 42 U.S.C. § 1983, for violations of
19 the Fourteenth Amendment of the United States Constitution.
20            2.       Jurisdiction and venue are proper in this Court pursuant 28 U.S.C. §§ 1331
21 and 1391, as the parties are residents of Mohave County, Arizona and the events
22 underlying this lawsuit occurred in Mohave County.
23                                                 PARTIES
24            3.       Plaintiff incorporates the allegations in the paragraphs above as if set forth
25 fully herein.
26            4.       For all material times, Plaintiff Brian Allan Wolf was an individual residing
27 in Mohave County, Arizona.
28

     CORE/3514801.0002/148977526.4
 1            5.       For all material times, Defendant Ryan D. Huerta was an individual residing
 2 in Mohave County and employed at the Lake Havasu City Police Department.
 3            6.       For all material times, Defendant Brian A. Jacobs was an individual
 4 residing in Mohave County and employed at the Lake Havasu City Police Department.
 5            7.       For all material times, Defendant Charles E. Trescher was an individual
 6 residing in Mohave County and employed at the Lake Havasu City Police Department.
 7                  FACTUAL ALLEGATIONS RELEVANT TO ALL COUNTS
 8                                       OF THIS COMPLAINT
 9            8.       Plaintiff incorporates the allegations in the paragraphs above as if set forth
10 fully herein.
11            9.       On March 30, 2017, Plaintiff, on the condition of anonymity, provided
12 reliable and credible information to Defendants Sergeant Jacobs and Officer Trescher
13 regarding the illegal operation of two known drug dealers, whom the Lake Havasu City
14 Police Department, along with other law enforcement agencies, were investigating.
15            10.      In return for the information, Defendants Jacobs and Trescher promised to
16 keep Plaintiff’s identity confidential and ensure his safety.
17            11.      Plaintiff never agreed to have his identity revealed or provide testimony in
18 any proceeding.
19            12.      Defendants Jacobs and/or Trescher conveyed the information given by
20 Plaintiff to Defendant Huerta.
21            13.      Defendants Jacobs and Trescher failed to also convey their agreement with
22 Plaintiff to keep his identity confidential and anonymous.
23            14.      Alternatively, Defendant Huerta was informed of Jacobs and/or Trescher’s
24 agreement to keep Plaintiff’s identity confidential and anonymous.
25            15.      Using the information provided by Plaintiff, on August 22, 2017, Defendant
26 Huerta submitted an affidavit to a magistrate judge for Search Warrant No. 2017 SW119.
27
28
                                                      2
     CORE/3514801.0002/148977526.4
 1            16.      In his sworn affidavit, Defendant Huerta acknowledged the importance of
 2 maintaining the anonymity of the confidential informants involved the investigation,
 3 stating:
 4            Your affiant desires to keep any and all informants mentioned herein
              confidential and anonymous. It is your affiant’s experience that informant’s
 5            suffer physical, social, and emotional retribution when their identities are
              revealed. To reveal an informant’s identity would likely risk the informant’s
 6            safety and well-being. The informant therefore wishes to remain
              anonymous to maintain or allow for future job(s), position(s), personal
 7            relationships and community stature.
 8            17.      With the exception of Plaintiff’s identifying information, every other source
 9 of information, including confidential informants and anonymous individuals, had their
10 identities either concealed or redacted in the search warrant affidavit by Defendant
11 Huerta.
12            18.      Defendant Huerta did not redact Plaintiff’s name in the search warrant
13 affidavit.
14            19.      After the execution of the search warrant, on or about August 23, 2017,
15 twelve individuals were ultimately arrested.
16            20.      Those arrested individuals had ties to, or were members of, various
17 dangerous gangs.
18            21.      Plaintiff was arrested on August 30, 2017, and placed in the same jail as
19 some, if not all, of those twelve individuals.
20            22.      In or about September 2017, a copy of the search warrant affidavit
21 containing Plaintiff’s unredacted name, and the specific information he provided that led
22 to the arrests, was disclosed to each of those twelve individuals.
23            23.      Upon receipt of the search warrant and Defendant Huerta’s affidavit, those
24 twelve individuals became aware that Plaintiff provided valuable information to law
25 enforcement that led to their arrest.
26            24.      Plaintiff was never informed that his name had been revealed in the search
27 warrant affidavit.
28
                                                     3
     CORE/3514801.0002/148977526.4
 1            25.      Because Plaintiff’s identity was revealed by Defendant Huerta, Plaintiff
 2 was labeled a “snitch” and placed on the “kill lists.”
 3            26.      While in jail with Plaintiff, a fellow inmate was given instructions to carry
 4 out the murder of Plaintiff.
 5            27.      In June 2018, that individual entered Plaintiff’s jail pod, where he showed
 6 all other inmates in the pod the search warrant affidavit containing Plaintiff’s identity and
 7 told them that Plaintiff was a “snitch.” An inmate then passed the search warrant affidavit
 8 to Plaintiff, when, for the first time, Plaintiff discovered his named had been revealed by
 9 Defendants.
10            28.      The inmate instructed to murder Plaintiff also showed a sharpened cup to
11 other inmates designed to inflict a fatal neck wound on Plaintiff.
12            29.      The sharpened cup was then passed around the pod for the purpose of
13 murdering Plaintiff.
14            30.      Approximately 18 days after jail staff was notified of the planned murder,
15 guards raided the pod and seized a weapon to be used to carry out the murder.
16            31.      Plaintiff also intercepted several “kill kites” – small notes passed by jail
17 gangs – with his name on them. One “kill kite” stated: “This is a direct order from the
18 top. It’s nonnegotiable and to be done immediatly [sic]. If the Wolf is freed from his cage
19 he is to be immediatly [sic] put to sleep. I’ve got the proof from many different sources.
20 He is no good!”
21            32.      In another “kill kite” to “BamBam” and “Smash,” the author states: “It’s
22 me hey GreenLight [sic] on Brian Wolfe [sic]. Trust me. I recv’d [sic] paperwork.”
23            33.      As a result of Defendant Huerta’s disclosure of Plaintiff’s identity, Plaintiff
24 is subject to daily threats for being a “snitch.”
25                                             COUNT ONE
26         (Defendants Violated Plaintiff’s Rights Under the Fourteenth Amendment
27                                         and 42 U.S.C. § 1983)
28
                                                      4
     CORE/3514801.0002/148977526.4
 1            34.      Plaintiff incorporates the allegations in the paragraphs above as if fully set
 2 forth herein.
 3            35.      In return for providing the Lake Havasu City Police Department valuable
 4 and reliable information regarding an illicit drug organization, Defendants Jacobs and
 5 Trescher guaranteed Plaintiff that his identity would remain confidential and anonymous.
 6            36.      Defendants failed to keep Plaintiff’s identity confidential and anonymous
 7 by revealing such information in his search warrant affidavit.
 8            37.      Defendant Huerta disclosed Plaintiff’s name in connection with the search
 9 warrant.
10            38.      Defendants’ acts were under color of state law.
11            39.      Pursuant to the Fourteenth Amendment, Plaintiff has a protected liberty
12 interest in his own bodily security.
13            40.      Defendants’ actions in revealing Plaintiff’s identity through the search
14 warrant affidavit to other arrested individuals with ties to violent prison gangs
15 affirmatively created a danger to Plaintiff’s life that he otherwise would not have faced,
16 including his attempted murder and repeated threats.
17            41.      The wrongful conduct of Defendants constitutes violations of 42 U.S.C.
18 §1983 in that, with deliberate indifference, he deprived Plaintiff of his Fourteenth
19 Amendment substantive due process right of bodily security by creating and/or
20 substantially contributing to a known danger to Plaintiff’s life.
21            42.      Defendants’ actions have proximately caused Plaintiff serious emotional
22 distress, including anxiety, depression, and suicidal ideations.
23                                            JURY TRIAL
24            43.      Plaintiff hereby requests and demands a trial by jury.
25                                       PRAYER FOR RELIEF
26            WHEREFORE, Plaintiff prays for damages and judgment against Defendant as
27 follows:
28
                                                      5
     CORE/3514801.0002/148977526.4
1             (a)      General damages in an amount to be proven at trial, as to the causes of
2                      action, claims, and theories of relief alleged herein;
3             (b)      Punitive damages in an amount deemed just and reasonable as to the causes
4                      of action, claims, and theories of relief alleged herein;
5             (c)      Costs and attorneys’ fees against Defendant, pursuant to 42 U.S.C. § 1983;
6                      and
7             Such other and further relief which the Court may deem just and reasonable under
8 the circumstances.
9
              RESPECTFULLY SUBMITTED this 5th day of December, 2018.
10
11                                                         STINSON LEONARD STREET LLP
12
                                                   By:     /s/ Larry J. Wulkan
13                                                         Larry J. Wulkan
                                                           David C. Onuschak, II
14                                                         1850 North Central Avenue, Suite 2100
                                                           Phoenix, Arizona 85004-4584
15                                                         Attorneys for Plaintiff
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                      6
     CORE/3514801.0002/148977526.4
1                                    CERTIFICATE OF SERVICE
2             I hereby certify that on December 5, 2018, I caused the foregoing document to be
3 filed electronically with the Clerk of Court through ECF.
4
5                                                    /s/ Larry J. Wulkan

6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 7
     CORE/3514801.0002/148977526.4
